Citation Nr: 0204883	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  00-20 593A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, described as a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from July 1977 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for a 
psychiatric disorder, described as a bipolar disorder and a 
schizoaffective disorder, and found that the veteran had not 
submitted new and material evidence sufficient to reopen the 
claim for a bipolar disorder.

The Board remanded this matter in September 2001 to schedule 
the veteran for a Travel Board hearing.  

An RO hearing was held in November 2000. The veteran was also 
afforded a Travel Board hearing before the undersigned member 
of the Board in February 2002. The Board notes that 
additional evidence was submitted at the hearing with the 
veteran waiving consideration by the RO under the provisions 
of 38 C.F.R. § 20.1304(c) (2001). 


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  Service connection for a psychiatric disorder was denied 
by the RO in a rating decision in February 1995 on the basis 
that the disability was not present during service or shown 
to be present to a compensable degree within one year of 
discharge from service.  The veteran did not disagree with 
this decision.

3.  Evidence added to the record since the February 1995 
rating action is cumulative of evidence already of record or 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision denying entitlement to 
service connection for a psychiatric disorder is final. 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1100 (2001).

2.  Evidence received since the February 1995 rating decision 
denying entitlement to service connection for a psychiatric 
disorder is not new and material, and the claim is not 
reopened. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist.  As a preliminary matter, the Board observes 
that VA has a duty to assist in the development of facts 
pertinent to the veteran's claim.  The statute pertaining to 
VA's duty to assist was recently revised.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000, 114 Stat. 
2096 (2000) (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), went 
into effect.  VA has promulgated revised regulations to 
implement these changes in the law.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

In accordance with the new law, VA has a duty to notify the 
veteran of the evidence needed to substantiate his claim.  VA 
also has a duty to assist the veteran in obtaining relevant 
evidence if a reasonable possibility exists that such 
assistance would aid in substantiating his claim.  In the 
case of a claim for compensation benefits, the duty to assist 
also includes obtaining the veteran's service medical records 
and other records pertaining to service, records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
veteran.  If VA is unable to obtain records identified by the 
veteran, VA must notify him of the identity of the records 
that were not obtained, explain the efforts taken to obtain 
the records, and describe any further action to be taken.  

Moreover, in the case of a claim for disability compensation, 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  These 
provisions apply to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

This new law specifically provides that "[n]othing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured . . . ." 38 U.S.C.A. § 
5103A(f) (West Supp. 2001).  The final regulations 
implementing the VCAA likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001. 
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). These new 
regulations do not apply to this claim, which was filed 
before August 29, 2001.

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of his claim under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim. 

Further, the Board notes that the RO made reasonable efforts 
to obtain relevant records identified by the veteran and, in 
fact, it appears that all evidence identified by the veteran 
relevant to the claim have been associated with the claims 
file. 

Given that the actions by the RO reflect compliance with the 
newly enacted notification and duty-to-assist provisions, the 
Board finds that the veteran is not prejudiced by the Board's 
adjudication of the claim without remand to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board therefore finds that disposition 
of the claim at this time is appropriate.

Criteria.  Except as provided in 38 U.S.C.A. § 5108, when a 
claim is disallowed by the RO, the claim may not thereafter 
be reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7105(c) (West 
1991).  The Board does not have jurisdiction to consider a 
claim which has been previously denied in a final decision 
unless new and material evidence has, in fact, been 
presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence means more than evidence that has not previously 
been included in the claims folder, and must be more than 
merely cumulative or redundant, in that it presents new 
information.  In addition, the evidence, even if new, must be 
material, in that it is evidence not previously of record 
that bears "directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In Justus v. Principi, 3 Vet. App. 510 (1992) the Court held 
that, for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  However, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In Hodge, supra, the Federal Circuit stated that 38 C.F.R. 
§ 3.156(a) emphasized the importance of a complete 
evidentiary record for the evaluation of the veteran's claim 
rather than the effect of the new evidence on the outcome.  
Hodge at 1363.  Moreover, the Hodge opinion stressed that 
under the regulation, new evidence that was not likely to 
convince the Board to alter a previous decision might still 
be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
The Federal Circuit specifically stated that any 
interpretative doubt must be resolved in the veteran's favor.  
Id.

Background.  In a February 1995 rating decision, service 
connection was denied for a psychiatric disorder described as 
a schizo-affective disorder, depressive type.  The RO found 
that the evidence of record showed no evidence of treatment 
for a psychiatric disorder in service, nor is there evidence 
of a psychosis within one year of service.  The veteran was 
notified that month by letter but did not disagree with this 
rating.  Although he was provided his appellate rights when 
he was notified of the decision, he did not appeal this 
decision, and it became final. 38 U.S.C.A. § 7105(c) (West 
1991).

The matter under consideration in this case is whether a 
psychiatric disorder, described as a bipolar disorder, was 
incurred during the veteran's active military service.  For 
the veteran's claim to be reopened, evidence must have been 
presented, or secured, since the February 1995 RO decision 
which is relevant to, and probative of this matter.

Relevant evidence of record at the time of the February 1995 
RO decision consisted of the veteran's service medical 
records and a Biloxi VAMC examination in December 1994.  The 
veteran's service medical records appear to be complete and 
contain no indication in any of these records that the 
veteran had a psychiatric disorder, described as a bipolar 
disorder during service.  The veteran's separation 
examination report does not indicate any psychiatric 
disorder.  The Board also notes that the veteran's personnel 
records reveal that he received a general discharge, under 
honorable conditions for alcohol abuse rehabilitation 
failure.  

Relevant evidence submitted since the February 1995 RO 
decision includes: Personal hearing, and Travel Board hearing 
testimony, private medical records from the Methodist Medical 
Center, Jackson Mississippi (G. H. Holloman Jr., M.D.); VAMC 
medical treatment records; and written statements from the 
veteran. This evidence is new because it was not before the 
RO when it denied the veteran's claim in February 1995. 
Although "new," this evidence is not "material" because it is 
does not bear directly and substantially upon the specific 
matter under consideration, namely, whether the veteran had a 
bipolar disorder during active service, or whether his 
current disability is in any way related to his military 
service. The evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

In September 1997, the veteran attempted to reopen his claim 
for a psychiatric disorder, described as a bipolar disorder.  
He was informed by VA letter dated in October 1997 that he 
had failed to disagree with the February 1995 rating decision 
within 1 year, and that decision became final.  In November 
1999, the veteran filed the instant claim to reopen his 
claim.  In support of his claim he noted that he was under 
treatment at the Tuskogee VAMC.  

Records from the Tuskogee VAMC were requested by the RO.  The 
records showed the veteran  reported in November 1999 noting 
he ran out of Lithium medication.  The records revealed he 
was being treated for alcohol abuse and had missed numerous 
clinical appointments from June through November 1999. 

In December 1999, the RO denied service connection for a 
bipolar disorder.  In making that determination, the RO noted 
no diagnosis of a bipolar disorder in the VA medical records.

Methodist Medical Center, Jackson, Mississippi records dated 
January 1996 reveal the veteran was admitted complaining of 
depression.  He reported a long history of depression. He 
denied any recent alcohol use.  The final diagnoses upon 
discharge on January 31, 1996 was major depressive disorder, 
recurrent, moderate, and alcohol abuse. The final diagnosis 
ruled out a bipolar disorder,  

In June 2000, the RO found that no new and material evidence 
had been presented to reopen the claim for service connection 
for a bipolar disorder.  The RO again noted no evidence 
showed a bipolar disorder in service.

In July 2000, the VA received a letter from the veteran 
stating that he had been treated and diagnosed at VAMC 
Tuskogee with a bipolar disorder for 5 years.  In July 2000, 
the RO found that new and material evidence to reopen the 
claim for a bipolar disorder had not been submitted.  In 
making that determination the RO noted the latest evidence 
submitted from the veteran revealed he was treated in May 
2000 at VAMC Tuskogee for bipolar disorder with psychosis.

A personal hearing was held at the RO in November 2000.  The 
veteran in essence testified, that in 1986 or 1987 he began 
spending money excessively.  He also began having mood 
swings, and he also began to drink heavily.  He noted that he 
could not explain why he was drinking.  "It was like my 
brain, my mind split."  He would go through a whole day and 
not know what he had done.  During this period he did not see 
a psychiatrist or a psychologist.  He noted 2 other incidents 
during this period.  They included; being accused of child 
abuse with his 2 daughters, and lewd behavior around his 
daughters.  

The veteran noted while these were happening, "not one time 
did my unit send me for psychological evaluation."  He never 
received any treatment for a mental disorder in service.  
Subsequent to service he did not see a psychiatrist until 
1993 or 1994 at which time he was treated at the VA for major 
depression.  He was hospitalized for a period of observation 
afterwhich his diagnosis was changed to a bipolar disorder.

The hearing officer later asked him when he was first 
diagnosed with a bipolar disorder.  He responded it was in 
1996 or 1997.  

The Board remanded this matter in September 2001 to allow for 
the scheduling of a Travel Board hearing.

A Travel Board hearing was held in February 2002.  The 
veteran, in essence, offered similar testimony as in his 
personal hearing.   He testified that he went through a 
substance abuse program in service, but continued to drink.  
He first sought treatment post service in 1995.  He was 
treated by a Dr. Hollerman, who told him he drank to self 
medicate himself.  He received treatment for 3 weeks.  He 
believes this was at Jackson Memorial Hospital.  Subsequently 
he relocated to Montgomery Alabama and receives treatment 
from the VA Tuskogee. 

The Board notes a January 1996 admission to the Methodist 
Medical Center is of file.  The treating physician was G. H. 
Holloman Jr.  The diagnoses was major depressive disorder, 
recurrent, and alcohol abuse.  There is no notation of any 
impression by Dr. Holloman that the veteran was self 
medicating for a psychiatric disorder.


Analysis. The competent medical evidence of record notes the 
onset of a bipolar disorder was sometime in the 1990s, 
several years after the veteran separated from service. There 
is no medical opinion as to etiology of the veteran's bipolar 
disorder of record.  The veteran's testimony is not competent 
to establish that he incurred a bipolar disorder during his 
active service. While lay testimony is competent to establish 
the occurrence of an injury, it is not competent to provide a 
medical diagnosis. See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108); Chavarria v. 
Brown, 5 Vet. App. 468 (1993) (an appellant's own recitations 
of his medical history does not constitute new and material 
evidence sufficient to reopen his claim when this account has 
already been rejected by the VA).

The evidence received subsequent to the February 1995 rating 
action include duplicate copies of service medical records, 
private medical and VA outpatient and hospital treatment 
records, and additional medical treatment records. The post 
February 1995 treatment and hospital records are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim as the records regarding his 
psychiatric disorder are duplicative, and do even mention a 
connection between service, let alone provide any nexus to 
service.  Therefore, the additional private and VA outpatient 
and hospital treatment records are not new and material.

Accordingly, the Board finds that the additional evidence 
received subsequent to the February 1995 rating action for 
the veteran's psychiatric disorder is not new and material 
and does not provide the required evidentiary basis to reopen 
the veteran's claim.  The RO's prior denial of service 
connection for a bipolar disorder, remains final. See Colvin, 
1 Vet. App. 171; 38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. § 3.156 (2001).


ORDER

As new and material evidence has not been received to reopen 
the veteran's claim for entitlement to service connection for 
a psychiatric disorder, described as a bipolar disorder the 
claim is not reopened, and the appeal is denied. 



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

